IN THE COURT OF APPEALS OF TENNESSEE
                                   AT JACKSON
                  ______________________________________________              FILED
LINDA JANIECE WRIGHT-MILLER,
                                                                                August 5, 1998
       Plaintiff-Appellee,
                                                                              Cecil Crowson, Jr.
                                                                              Appe llate Court C lerk
Vs.                                                    Dyer Circuit No. 96-234
                                                       C.A. No. 02A01-9708-CV-00196
HARVEY GRANVILLE MILLER,

      Defendant-Appellant.
____________________________________________________________________________

                 CONCURRENCE IN PART, DISSENT IN PART
____________________________________________________________________________


               I concur in the majority opinion insofar as it affirms the judgment of the trial

court. However, I must respectfully dissent from the majority opinion, which reverses the trial

court’s decision concerning the division of the increase in value of the Heartland stock.

       The trial court accredited the testimony of Husband’s CPA that without the consolidation

of Miller’s assets with those of Heartland there was a small loss in Heartland’s book value. The

proof showed that the Heartland increase in book value resulted from the consolidation of

Miller’s assets with those of Heartland. While, as the majority opinion states, the parties agree

that Wife contributed during the marriage to the increase in the value of the Heartland stock, I

construe this to mean normal increases in value to which Wife could have been said to have lent

her assistance in preserving and appreciating the stock. It does not appear that the parties

contemplated the agreement to apply to an unexpected or fortuitous event, with which the Wife

had nothing to do and did not in any manner participate. In Harrison v. Harrison, 912 S.W.2d
124 (Tenn. 1995), our Supreme Court stated on this point:

               The statute does not permit the conclusion that any increase in
               value during marriage constitutes marital property. The increase
               in value constitutes marital property only when the spouse has
               substantially contributed to its preservation and appreciation.

Id. at 127 (emphasis in original).

       I do not believe that the evidence preponderates against the trial court’s finding that any

increase in value was not marital property and, therefore, would affirm the trial court’s judgment.

                                                       _________________________________
                                                       W. FRANK CRAWFORD,
                                                       PRESIDING JUDGE, W.S.